Case 1:20-mc-00782-AT Document 3 Filed 01/04/2
DOCUMENT

ELECTRONICALLY FILED

DOC #:
UNITED STATES DISTRICT COURT FOR ]] 4 arp ppp. 1/4/2021

THE SOUTHERN DISTRICT OF NEW YOR

 

 

UNITED STATES OF AMERICA,
Plaintiff,
V. Case No. 1:20-me-782
(Originally Civil Action No. 70-3141)
THE AMERICAN SOCIETY OF

MECHANICAL ENGINEERS, INC., and
THE NATIONAL BOARD OF BOILER
AND PRESSURE VESSEL INSPECTORS

Defendants.

 

 

ORDER TERMINATING FINAL JUDGMENT

The Court having received the motion of plaintiff United States of America for
termination of the final judgment entered in the above-captioned case, and the Court having
considered all papers filed in connection with this motion, and the Court finding that it is

appropriate to terminate the final judgment, it is

ORDERED, ADJUDGED, AND DECREED:

That said final judgment is hereby terminated.

Dated: January 4, 2021 C a

ANALISA TORRES
United States District Judge

 

 
